Allen, J.
The penalty imposed by St. 1890, c. 384, is not incurred “if such child has attended for a like period of.time a private day school approved by the school committee of such city *374or town, or if such child has been otherwise instructed for a like period of time in the branches of learning required by law to be taught in the public schools, or has already acquired the branches of learning required by law to be taught in the public schools.” The words, “if such child has been otherwise instructed for a like period of time in the branches of learning required by law to be taught in the public schools,” were first enacted in St. 1889, c. 464, by way of substitution for the words, “ if such child has been otherwise furnished for a like period of time with the means of education,” which words were in the earlier statutes. Pub. Sts. c. 47, § 1. St. 1873, c. 279, § 1. Gen. Sts. c. 41, § 1.
The great object of these provisions of the statutes has been that all the children shall be educated, not that they shall be educated in any particular way. To this end public schools are established, so that all children may be sent to them unless other sufficient means of education are provided for them. If a child has in any manner already acquired the branches of learning required by law to be taught in the public schools, the law does not compel any further instruction. If he has not acquired them, the law requires that he be instructed in them for the specified time each year. Sending a child to a private day school approved by the school committee is enough to comply with the requirement of the law, without further inquiry. The Pub. Sts. c. 47, § 2, prescribe what private day schools may be so approved. But if the person having a child under his control, instead of sending him to a public school or to a private day school approved by the school committee, prefers to have him instructed otherwise, it will be incumbent on him to show that the child has been instructed for the specified period in the required branches of learning, unless the child has already acquired them. This permits instruction in those branches in schools or academies situated in the same city or town, or elsewhere, or instruction by a private tutor or governess, or by the parents themselves, provided it is given in good faith and is sufficient in extent. If the school committee has not approved of a particular school, or has expressly refused to approve of it, then the person having control of a child, if he sends the child to that school, must take the responsibility of being able to prove that he has been suffi*375ciently and properly instructed there. He has no such responsibility if he sends the child to a private day school approved by the school committee.
The evidence which was excluded should have been admitted.

Verdict set aside.